110 F.3d 70
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leon SANDERS, Plaintiff-Appellant,v.DEPARTMENT OF JUSTICE;  Patrick Deval, U.S. AssistantAttorney General of Department of Civil Rights,United States Internal Revenue Service,Defendants-Appellees.
No. 96-55051.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 27, 1997.

Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Leon Sanders appeals pro se the district court's dismissal of his complaint alleging that Assistant Attorney General, Deval Patrick, violated his First and Fourteenth Amendment rights by failing to respond to his complaint and summons, and claiming a refund of federal income taxes.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and we affirm for the reasons set forth in the magistrate judge's report and recommendation, which was adopted by the district court on November 30, 1995.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Sanders's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 To the extent that Sanders asserts claims against the Internal Revenue Service, those claims are barred by sovereign immunity.  See Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985)